                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


KELLY BLUM,

                               Plaintiff,

v.                                                   CIVIL ACTION NO. 2:15-cv-11706

AMERICAN MEDICAL SYSTEMS
HOLDINGS, INC., et al.,

                               Defendants.

                         MEMORANADUM OPINION AND ORDER

       On March 2, 2020, I entered an order directing plaintiff to show cause on or before April

2, 2020, why her case should not be dismissed without prejudice as to defendants, American

Medical Systems Holdings, Inc., Endo Pharmaceuticals, Inc., Endo Pharmaceuticals Holdings,

Inc., Endo Health Solutions, Inc., and Caldera Medical, Inc., pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure and as to defendant, American Medical Systems, Inc., for failure to

prosecute pursuant to Rule 41(b) of the Federal Rules of Civil Procedure and Rule 4.1 of the Local

Rules of Civil Procedure. The Show Cause Order was sent to plaintiff at her address and posted

on the court’s website for thirty days.

       Plaintiff has not responded to the Shown Cause Order. The court ORDERS that plaintiff’s

case must be dismissed without prejudice as to defendants, American Medical Systems Holdings,

Inc., Endo Pharmaceuticals, Inc., Endo Pharmaceuticals Holdings, Inc., Endo Health Solutions,

Inc., and Caldera Medical, Inc., pursuant to Rule 4(m) for failure to serve the remaining defendants

within 90 days after the complaint was filed.
        The court further ORDERS, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure

and Rule 4.1 of the Local Rules of Civil Procedure and after weighing the factors identified in

Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989), that defendant, American Medical Systems,

Inc., is dismissed without prejudice. No defendants remain, and the court DIRECTS the Clerk to

dismiss the case and strike it from the active docket.

        The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

plaintiff at her address.

                                              ENTER: April 6, 2020
